
	
		II
		112th CONGRESS
		2d Session
		S. 3337
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2012
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the elimination of the Medicare sustainable growth rate (SGR)
		  formula to ensure access to physicians' services for Medicare
		  beneficiaries.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access to Physicians in Medicare
			 Act of 2012.
		2.Elimination of
			 sustainable growth rate formula
			(a)Update for 2013
			 and subsequent yearsSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new
			 paragraph:
				
					(14)Update for 2013 and subsequent
				yearsIn lieu of the update
				to the single conversion factor established in paragraph (1)(C) that would
				otherwise apply for 2013 and each subsequent year, the update to the single
				conversion factor for each such year shall be the lesser of—
						(A)the annual percentage increase in the
				Consumer Price Index for Urban Wage Earners and Clerical Workers for the year;
				and
						(B)3.0
				percent.
						.
			(b)Conforming
			 sunset of the Medicare sustainable growth rate (SGR)
			 formulaSection 1848(f) of the Social Security Act (42 U.S.C.
			 1395w–4(f)) is amended—
				(1)in paragraph (1)(B), by inserting
			 (ending with 2011) after each succeeding year;
			 and
				(2)in paragraph (2),
			 by inserting and ending with 2012 after beginning with
			 2000 in the matter preceding subparagraph (A).
				3.Repeal of
			 mandatory health care coverage expansion under the Patient Protection and
			 Affordable Care Act and the Health Care and Education Reconciliation Act of
			 2010
			(a)Repeal of
			 mandatory Medicaid and CHIP expansion under PPACA
				(1)In
			 generalExcept as provided in paragraph (2), effective as of the
			 date of enactment of the Patient Protection and Affordable Care Act (Public Law
			 111–148), any provision of such Act or an amendment made by such Act that
			 amends or authorizes a program or activity with respect to the Medicaid program
			 under title XIX of the Social Security Act or the Children's Health Insurance
			 Program under title XXI of the Social Security Act is repealed, and Public Law
			 111–148 and the Social Security Act shall be applied without regard to such
			 provision or as if such provision had not been enacted.
				(2)Exemption for
			 program integrity provisionsThe repeal under paragraph (1) does
			 not apply to the provisions of, and amendments made by, title IV of Public Law
			 111–148 (relating to transparency and program integrity).
				(b)Repeal of
			 provisions related to mandatory establishment of State-Based exchanges under
			 PPACAEffective as of the date of enactment of the Patient
			 Protection and Affordable Care Act, title I of such Act is repealed, and the
			 provisions of law amended or repealed by such title are restored or revived as
			 if such title had not been enacted.
			(c)Repeal of
			 provisions related to Medicaid or State-Based Exchanges under
			 HCERAEffective as of the date of enactment of the Health Care
			 and Education Reconciliation Act of 2010 (Public Law 111–152), subtitles A and
			 C of title I of such Act are repealed, and the provisions of law amended or
			 repealed by such subtitles are restored or revived as if such subtitles had not
			 been enacted.
			4.Savings to be
			 used to reduce the Federal deficitAny reduced Federal expenditures from the
			 provisions of, and amendments made by, this Act shall be used to reduce the
			 Federal deficit.
		
